Pee Cuelam.
Bespondent stands convicted of misconduct in office, extortion and conspiracy to commit each of these crimes. He has been sentenced to State Prison for a term of 1-3 years and fined $5,000. The precise nature of the criminal activity is set forth in full detail in 114 N. J. Super. 19 (App. Div. 1971).
The circumstances of the case permit of no appropriate discipline short of disbarment.
The order of the Court is that the name of the respondent be stricken from the roll of attorneys.
For disbarment: Chief Justice Weinteaub and Justices Jacobs, Eeancis, Peoctoe, Hall, Schettino and Mountain—7.
Opposed: None.